Paine, J.,
dissenting.
This tract of land has been the subject of much litigation in the courts, the contention of one side in all these suits being that, since the land was on the east side of the Missouri river, it was in the state of Iowa. It is a tract of some 1,200 acres in a larger tract of over 1,600 acres now lying east of the Missouri river, which flows north to south along the west side of this larger tract of land.
Plaintiff bank produces maps and proof to show that the tract is located in sections 19 and 20, township 19 north, range 12 east, in Washington county, Nebraska. Defendant McFerrin, on the other hand, shows that the land is in sections 32 and 33, township 79 north, range 45 west of the 5th P. M. in Harrison county, Iowa.
Iowa was admitted as a state in 1846, and that enabling act defined the western boundary of Io'wa as the middle of the channel of the Missouri river. The enabling act admitting Nebraska was approved by congress on April 19, 1864, but congress did not pass the act to carry into effect the admission of the state until February 9, 1867, and there was *641a little further delay, as Andrew Johnson, the President, did not issue the proclamation of admission until March 1, 1867.
The tract of land in question, as shown by the government survey made in Iowa in 1852 and the government survey made of Nebraska in 1856, was in what is now Washington county, Nebraska. It has been determined several times by courts of last resort that probably in the early spring of 1857 there was a great avulsion, by which the river cut across, forming a new channel and placing this land on the east side of the middle of the channel of the Missouri' river, where it has remained at all times since the spring of 1857.
If, as stated in Clark, Surveying and Boundaries (2d ed.) 510, boundaries between states are generally fixed by the enabling act of congress, how could an avulsion of 1857, or any of many avulsions occurring before that .date, affect the easterly boundary of Nebraska, which was fixed, i. e., frozen, exactly as it was in April, 1864, by the enabling act of congress?
If the land in question was east of the channel of the Missouri river, when the jurisdiction of the state of Nebraska attached when the enabling- act fixed the boundaries, by what act of the United States or of Nebraska was it transferred across the river to Nebraska?
Can this court say that, when congress in the enabling act said that the lower part of the eastern boundary of the state of Nebraska should be “thence down the middle of the channel of said Missouri river, and following- the meanderings thereof, to the place of beginning,” congress really intended thereby to have an exception read into the eastern boundary of Nebraska as follows: “Save and except a certain tract of land taken away from Nebraska Territory by avulsion back in the year 1857 and now lying east of the middle of the channel but which shall also be included in the state of Nebraska?”
For my part, it strikes me that congress meant just what it said on the date it passed the act, and this court has no right to interpolate new boundaries in that act.
*642In Miller v. McLaughlin, 281 U. S. 261, 50 S. Ct. 296, Seymour L. Smith and C. A. Sorensen, as attorney general, argued a case to the United States supreme court involving concurrent fishing rights in the Missouri river, and Justice Brandéis began his opinion (April 14, 1930) with these words: “The middle of the channel of the Missouri river is the boundary line between the states of Nebraska and Iowa.” Judge Rose, in an opinion under the same title, found in 118 Neb. 174, 224 N. W. 18, said: “The eastern boundary of Nebraska is the middle of the channel of the Missouri river.” See, also, Iowa v. Illinois, 147 U. S. 1, 13 S. Ct. 239.
In the case of Missouri v. Kentucky, 11 Wall. 395, 20 L. Ed. 116, decided in 1870, the litigation concerned Wolf Island, a large island lying perhaps a little closer to the Kentucky side of the river. It appears to be the holding- that, if Wolf Island, in 1763, or in 1820, the latter being the date of the admission of the state of Missouri, was on either of said dates, or at any intermediate period between these dates, east of the middle of the Mississippi river, then the jurisdiction of Kentucky rightfully attached to it. If the river later changed its course, and now runs east of the island, this does not change its ownership to the state of Missouri.
Defendant insists that, to paraphrase this holding and apply it to the case at bar, it would read: “It follows, therefore, that if the land in question'in 1846 or 1867, or at any intermediate period between these dates was east of this line (the middle of the channel of the Missouri river), the jurisdiction of Iowa rightfully attached to it.”
In this Wolf Island case, the United States supreme court makes no distinction at all between gradual or sudden changés, but the jurisdiction appears to be fixed at the time the boundary of the state is fixed by congress.
The long and expensive litigation over the question whether this land, which has physically been a part of Iowa since the early spring of 1857, may not in some way be brought under the jurisdiction of Nebraska courts, appears to make the following quotation qúite applicable:
*643“In case of doubt, every territory terminating on a river is presumed to have no other boundary than the river itself, because nothing is more natural than to take a river for a boundary, when a settlement is made; and wherever there is a doubt, that is always to be presumed which is most natural and most probable.” Nebraska v. Iowa, 143 U. S. 359, 12 S. Ct. 396.
In paragraph 2 of the syllabus in the case at bar, it is stated: “Lands cut off from the mainland of a state by avulsion do not change their status but remain a part of the state from which they were cut off.”
I think these words should be added, — unless they were cut off from the territory, which afterwards became a state, prior to the time the boundaries of the state were fixed by congress.
To invalidate the boundaries of a state, as fixed by congress, by opening the door to an investigation of each and every one of innumerable avulsions occurring- along the Missouri or Mississippi rivers in times past would be a dangerous precedent to set.
I dissent from the opinion adopted by four members of this court because I believe that the jurisdiction of the courts of Nebraska does not extend over land which was outside of the state of Nebraska when its original boundary lines were fixed by congress and has always remained outside thereof.